

	

		II

		109th CONGRESS

		1st Session

		S. 267

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2005

			Mr. Craig (for himself,

			 Mr. Wyden, and Mrs. Feinstein) introduced the following bill; which

			 was read twice and referred to the Committee on Energy and Natural

			 Resources

		

		A BILL

		To reauthorize the Secure Rural Schools and Community

		  Self-Determination Act of 2000, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Secure Rural Schools and Community

			 Self-Determination Reauthorization Act of 2005.

		2.Reauthorization

			 of Secure Rural Schools and Community Self-Determination Act of 2000

			(a)Extension

			 through fiscal year 2013The

			 Secure Rural Schools and Community Self-Determination Act of 2000 (Public Law

			 106–393; 16 U.S.C. 500 note) is amended—

				(1)in sections

			 101(a), 203(a)(1), 207(a), 208, 303, and 401, by striking 2006

			 each place it appears and inserting 2013;

				(2)in section 208, by striking

			 2007 and inserting 2014; and

				(3)in section 303, by

			 striking 2007 and inserting 2014,.

				(b)Authority to

			 resume receipt of 25- or 50-percent payments

				(1)25-percent

			 paymentsSection 102(b) of

			 the Secure Rural Schools and Community Self-Determination Act of 2000 is

			 amended—

					(A)in paragraph (1),

			 by inserting of the Treasury after Secretary;

			 and

					(B)in paragraph

			 (2)—

						(i)in

			 the first sentence, by inserting , including such an election made

			 during the last quarter of fiscal year 2006 under this paragraph, after

			 25-percent payment; and

						(ii)in

			 the second sentence, by striking fiscal year 2006 and inserting

			 fiscal year 2013, except that the Secretary of the Treasury shall give

			 the county the opportunity to elect, in writing during the last quarter of

			 fiscal year 2006, to begin receiving the 25-percent payment effective with the

			 payment for fiscal year 2007.

						(2)50-percent

			 paymentsSection 103(b)(1) of

			 such Act is amended by striking fiscal year 2006 and inserting

			 fiscal year 2013, except that the Secretary of the Treasury shall give

			 the county the opportunity to elect, in writing during the last quarter of

			 fiscal year 2006, to begin receiving the 50-percent payment effective with the

			 payment for fiscal year 2007.

				(c)Clarification

			 regarding source of payments

				(1)Payments to

			 eligible states from national forest landsSection 102(b)(3) of

			 the Secure Rural Schools and Community Self-Determination Act of 2000 is

			 amended—

					(A)by striking

			 trust fund, and inserting trust funds, permanent

			 funds,;

					(B)by inserting a

			 comma after and; and

					(C)by adding at the

			 end the following new sentence: If the Secretary of the Treasury

			 determines that a shortfall is likely for a fiscal year, all revenues, fees,

			 penalties, and miscellaneous receipts referred to in the preceding sentence,

			 exclusive of required deposits to relevant trust funds, permanent funds, and

			 special accounts, that are received during that fiscal year shall be reserved

			 to make payments under this section for that fiscal year..

					(2)Payments to

			 eligible counties from blm landsSection 103(b)(2) of such Act is

			 amended—

					(A)by striking

			 trust fund, and inserting trust funds;

					(B)by inserting a

			 comma after and; and

					(C)by adding at the

			 end the following new sentence: If the Secretary of the Treasury

			 determines that a shortfall is likely for a fiscal year, all revenues, fees,

			 penalties, and miscellaneous receipts referred to in the preceding sentence,

			 exclusive of required deposits to relevant trust funds and permanent operating

			 funds, that are received during that fiscal year shall be reserved to make

			 payments under this section for that fiscal year..

					(d)Term for resource

			 advisory committee members; reappointmentSection 205(c)(1) of the Secure Rural

			 Schools and Community Self-Determination Act of 2000 is amended—

				(1)in

			 the second sentence, by striking The Secretary concerned may reappoint

			 members to and inserting A member of a resource advisory

			 committee may be reappointed for one or more; and

				(2)by adding at the

			 end the following new sentence: Section 1803(c) of Food and Agriculture

			 Act of 1977 (7 U.S.C. 2283(c)) shall not apply to a resource advisory committee

			 established by the Secretary of Agriculture..

				(e)Revision of

			 pilot programSection 204(e)(3) of the Secure Rural Schools and

			 Community Self-Determination Act of 2000 is amended—

				(1)in subparagraph

			 (A), by striking The Secretary and all that follows through

			 approved projects and inserting At the request of a

			 resource advisory committee, the Secretary concerned may establish a pilot

			 program to implement one or more of the projects proposed by the resource

			 advisory committee under section 203;

				(2)by

			 striking subparagraph (B);

				(3)in subparagraph

			 (C), by striking by the Secretary concerned;

				(4)in subparagraph

			 (D)—

					(A)by striking

			 the pilot program in the first sentence and inserting

			 pilot programs established under subparagraph (A); and

					(B)by striking the pilot program

			 is in the second sentence and inserting pilot programs

			 are; and

					(5)by redesignating

			 subparagraphs (C), (D), and (E), as so amended, as subparagraphs (B), (C), and

			 (D).

				(f)Notification and

			 reporting requirements regarding county projects

				(1)Additional

			 requirementsSection 302 of the Secure Rural Schools and

			 Community Self-Determination Act of 2000 is amended by adding at the end the

			 following new subsection:

					

						(c)Notification and

				reporting requirements

							(1)NotificationNot later than 90 days after the end of

				each fiscal year during which county funds are obligated for projects under

				this title, the participating county shall submit to the Secretary concerned

				written notification specifying—

								(A)each project for which the participating

				county obligated county funds during that fiscal year;

								(B)the authorized use

				specified in subsection (b) that the project satisfies; and

								(C)the amount of county funds obligated or

				expended under the project during that fiscal year, including expenditures on

				Federal lands, State lands, and private lands.

								(2)ReviewThe Secretary concerned shall review the

				notifications submitted under paragraph (1) for a fiscal year for the purpose

				of assessing the success of participating counties in achieving the purposes of

				this title.

							(3)Annual

				reportThe Secretary

				concerned shall prepare an annual report containing the results of the

				most-recent review conducted under paragraph (2) and a summary of the

				notifications covered by the review.

							(4)Submission of

				reportThe report required by paragraph (3) for a fiscal year

				shall be submitted to the Committee on Agriculture, Nutrition, and Forestry and

				the Committee on Energy and Natural Resources of the Senate and the Committee

				on Agriculture and the Committee on Resources of the House of Representatives

				not later than 150 days after the end of that fiscal year.

							.

				(2)Definition of

			 secretary concernedSection

			 301 of such Act is amended by adding at the end the following new

			 paragraph:

					

						(3)Secretary

				concernedThe term Secretary concerned means—

							(A)the Secretary of Agriculture or the

				designee of the Secretary of Agriculture, with respect to county funds reserved

				under section 102(d)(1)(B)(ii) for expenditure in accordance with this

				title;

							(B)the Secretary of the Interior or the

				designee of the Secretary of the Interior, with respect to county funds

				reserved under section 103(c)(1)(B)(ii) for expenditure in accordance with this

				title.

							.

				(3)References to

			 participating countySection

			 302(b) of such Act is amended—

					(A)by striking

			 An eligible county each place it appears in paragraphs (1), (2),

			 and (3) and inserting A participating county; and

					(B)by striking A county each

			 place it appears in paragraphs (4), (5), and (6) and inserting A

			 participating county.

					(g)Technical

			 correctionSection 205(a)(3) of the Secure Rural Schools and

			 Community Self-Determination Act of 2000 is amended by striking the comma after

			 the Secretary concerned may.

			

